Citation Nr: 1615965	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  09-39 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.

3.  Entitlement to an extraschedular rating for service-connected bilateral hearing loss and tinnitus under 38 C.F.R. § 3.321(b).

4.  Entitlement to a total disability rating based upon individual unemployability by reason of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to February 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  The November 2007 rating decision continued a noncompensable (zero percent) rating for bilateral hearing loss and continued a 10 percent rating for tinnitus, and the February 2015 rating decision denied entitlement to a TDIU.  

In a September 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; however, in May 2010, he withdrew his hearing request.  See 38 C.F.R. § 20.704(d).

In April 2014, the Board remanded the case for further development, including sending the Veteran VA Form 21-8940 to enable him to file a formal TDIU application, obtaining all relevant VA treatment records, and scheduling the Veteran for a VA audiological examination.  The Veteran has since submitted a TDIU application in March 2015, VA treatment records have been associated with the claims file, and the Veteran had a VA examination in November 2014.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to an extraschedular ratings for service-connected bilateral hearing loss and tinnitus under 38 C.F.R. § 3.321(b) and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  For the entire period of appeal, the bilateral hearing loss disability has been manifested by Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.

2.  For the entire period of appeal, the tinnitus is assigned a 10 percent rating which is the maximum schedular rating authorized under Diagnostic Code 6260. 


CONCLUSIONS OF LAW

1.  For the entire period of appeal, the criteria for the assignment of a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  For the entire period of appeal, the criterial for the assignment of a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided notice letters to the Veteran in May 2007 and July 2007, prior to adjudication of the increased ratings claims.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims for increased ratings, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The contents of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his increased ratings claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the increased ratings claims on their merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to these claims, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's increased ratings claims, and the duty to assist requirements have been satisfied with regard to these claims.  All available service treatment records (STRs) were obtained and VA medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to these claims. 

The Veteran underwent VA examinations in September 2007, January 2009, and December 2014 to obtain medical evidence regarding the severity of the hearing loss.  The December 2014 VA examination report is adequate as the examiner reviewed the file, considered the Veteran's reported history, and conducted a thorough physical examination providing findings necessary to the decide the claim.  Additionally, the examiner obtained from the Veteran a description of the functional effects caused by his service-connected hearing loss and tinnitus.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007).  Since the December 2014 examination, the Board finds no lay or medical evidence suggesting a material increase in hearing loss and/or tinnitus symptomatology to warrant obtaining additional examination.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met for the increased ratings claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the increased ratings claims.

Law and Regulations

Where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d). 

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Table VIA
Numeric designation of hearing impairment based only on puretone threshold average: 

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

The findings for each ear from either Table VI or Table VIA, are then applied to Table VII (Percentage Evaluations for Hearing Impairment) to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e). 

Table VII
Percentage evaluation for hearing impairment (diagnostic code 6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Increased Rating for Bilateral Hearing Loss

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected bilateral hearing loss at any time during the appeal period. 

In pertinent part, the Veteran was seen in the VA clinic in April 2007 wherein he requested an evaluation.  It was noted that testing was discontinued to allow for a formal Compensation and Pension (C&P) hearing evaluation.

Upon VA audiometric evaluation in September 2007, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT EAR
20
20
25
50
28.75
LEFT EAR
20
20
40
45
31.25

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The audiologist indicated that the Veteran had moderate high frequency sensorineural hearing loss with excellent speech discrimination.



In a January 2009 VA examination, the Veteran's puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
average
RIGHT EAR
20
25
25
45
28.75
LEFT EAR
25
25
35
50
33.75

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The audiologist indicated that the Veteran's right ear hearing was within normal limits through 3000 hertz and sloping to moderate sensorineural hearing loss, and the left ear hearing was within normal limits through 2000 hertz and sloping to mild to moderate sensorineural hearing loss.  At that time, the Veteran described a worsening of intermittent tinnitus when under stress.  He did not wear hearing aids, and reported difficulty picking up conversations with ambient noise.

Finally, in a VA audiometric evaluation in December 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT EAR
20
30
40
50
35
LEFT EAR
20
25
40
50
33.75

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  At that time, he described his hearing difficulty as resulting in the need for people to repeat to him.  Additionally, his tinnitus interfered with his normal thought process and disrupted his focus.

Although the three VA examination results indicate that the Veteran's hearing has declined during the period on appeal, the findings nonetheless still translate to no worse than Level I hearing loss in the right ear and Level I hearing loss in the left ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, a compensable disability evaluation is not warranted under Diagnostic Code 6100 for any period of the appeal.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as an inability to understand noise and speech which interferes with his ability to communicate effectively, he is not competent to report that his hearing acuity is of sufficient severity to warrant higher evaluations under VA's tables for rating hearing loss disability because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have. More importantly, the record contains precise audiometric and word recognition test findings which greatly outweigh any subjective perceptions of decreased hearing acuity.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The audiological evaluations do not show that the Veteran's bilateral hearing loss disability warrants a compensable evaluation for any time during the appeal period.

However, as addressed in the REMAND below, the functional effects of the Veteran's hearing loss and tinnitus are more appropriately addressed in the context of entitlement to extraschedular consideration under 38 C.F.R. § 3.321(b) and entitlement to TDIU. 

In sum, for the reasons expressed, a compensable disability evaluation is not warranted for the bilateral hearing loss under Diagnostic Code 6100 at any time during the appeal period.  The Board considered the provisions for paired organs under 38 C.F.R. § 3.383; however as neither ear's hearing loss is compensable to a degree of 10 percent or more, this regulation does not apply.  38 C.F.R. § 3.383 (a)(3).  Because the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Accordingly, the claim of an increased rating for bilateral hearing loss is denied.

Increased Rating for Tinnitus

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. Court of Appeals for Veterans Claims (the Court) held that the pre-1999 and pre-June 13, 2003 versions of diagnostic code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral. 

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher schedular evaluation for tinnitus or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 10 percent for tinnitus is denied.


REMAND

In a recent statement received in March 2015, the Veteran appeared to argue that his service-connected hearing loss and tinnitus disabilities result in episodes of imbalance.  He has further described his tinnitus as interfering with his normal thought process and disrupting his focus.  The Board requires further medical examination and opinion to determine all functional impairment and interference with employability caused by service-connected hearing loss and tinnitus.
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since February 2015.

2.  Clarify with the Veteran whether he has applied for disability benefits with the Social Security Administration and clarify the entity he receives/expects to receive worker compensation benefits (see VA Form 21-8940 received March 2015), and obtain all relevant records.

3.  Schedule the Veteran for additional VA examination for examination and opinion to determine all functional impairment and interference with employability caused by service-connected hearing loss and tinnitus.  

The examiner is requested to provide opinion as to whether there is any medical reason to accept or reject the Veteran's contentions that his service-connected hearing loss and tinnitus disabilities (1) result in episodes of imbalance, (2) interferes with his normal thought process and/or (3) disrupts his focus.  

Thereafter, the examiner is requested to provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities (hearing loss and tinnitus) on employment activities such as being a mess hall attendant, cook/chef or similar occupation without considering his age or any impairment caused by nonservice-connected disabilities

4.  Thereafter, readjudicate the issues of entitlement to an extraschedular ratings for service-connected bilateral hearing loss and tinnitus under 38 C.F.R. § 3.321(b) and entitlement to TDIU.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


